NOT FOR PUBLICATION                           FILED
                    UNITED STATES COURT OF APPEALS                        APR 17 2020
                                                                      MOLLY C. DWYER, CLERK
                                                                       U.S. COURT OF APPEALS
                           FOR THE NINTH CIRCUIT

JEREMY VAUGHN PINSON, AKA                       No.    19-17293
Jeremy Pinson,
                                                D.C. No. 4:18-cv-00152-DCB
                Plaintiff-Appellant,

 v.                                             MEMORANDUM*

IVEY, Officer; UNITED STATES OF
AMERICA,

                Defendants-Appellees,

and

DOES, named as: Unknown Parties Officer
1 and Officer 2; et al.,

                Defendants.

                   Appeal from the United States District Court
                            for the District of Arizona
                    David C. Bury, District Judge, Presiding

                              Submitted April 7, 2020**

Before:      TASHIMA, BYBEE, and WATFORD, Circuit Judges.


      *
             This disposition is not appropriate for publication and is not precedent
except as provided by Ninth Circuit Rule 36-3.
      **
             The panel unanimously concludes this case is suitable for decision
without oral argument. See Fed. R. App. P. 34(a)(2).
      Federal prisoner Jeremy Vaughn Pinson appeals pro se from the district

court’s summary judgment and dismissal order in her action brought under Bivens

v. Six Unknown Named Agents of Fed. Bureau of Narcotics, 403 U.S. 388 (1971)

alleging violations of her Eighth Amendment rights. We have jurisdiction under

28 U.S.C. § 1291. We review de novo. First Resort, Inc. v. Herrera, 860 F.3d
1263, 1271 (9th Cir. 2017) (motion to dismiss); Toguchi v. Chung, 391 F.3d 1051,

1056 (9th Cir. 2004) (summary judgment). We affirm.

      The district court properly granted summary judgment on Pinson’s Eighth

Amendment claims against defendant Ivey because Pinson failed to exhaust her

administrative remedies. See Woodford v. Ngo, 548 U.S. 81, 90 (2006) (proper

exhaustion requires “using all steps that the agency holds out, and doing so

properly (so that the agency addresses the issues on the merits)” (citation, and

internal quotation marks omitted)).

      The district court properly dismissed Pinson’s Federal Tort Claims Act

(“FTCA”) claim for lack of subject matter jurisdiction because Pinson failed to

exhaust her administrative remedies. See 28 U.S.C. § 2675(a) (setting forth

FTCA’s administrative exhaustion requirement); McNeil v. United States, 508 U.S.
106, 113 (1993) (the FTCA bars a claimant from bringing suit in federal court

                                          2                                    19-17293
unless the claimant has first exhausted administrative remedies).

      Pinson’s challenges to the denial of her motion for a preliminary injunction

are moot. See Mt. Graham Red Squirrel v. Madigan, 954 F.2d 1441, 1450 (9th

Cir. 1992) (when underlying claims have been decided, the reversal of a denial of a

preliminary injunction would have no practical consequences, and the issue is

therefore moot).

      We do not consider Pinson’s arguments regarding her First Amendment

claims because she abandoned those claims. See First Resort, Inc. v. Herrera, 860
F.3d 1263, 1274 (9th Cir. 2017) (holding when a plaintiff fails to replead a claim

that has been dismissed with leave to amend, she abandons that claim).

      We do not consider matters not specifically and distinctly raised and argued

in the opening brief, or arguments and allegations raised for the first time on

appeal. See Padgett v. Wright, 587 F.3d 983, 985 n.2 (9th Cir. 2009).

      Pinson’s motion for a preliminary injunction (Docket Entry No. 17) is

denied.

      AFFIRMED.




                                          3                                       19-17293